DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 and 4 are rejected under 35 U.S.C. 102a1 as being anticipated by Enomoto et al. (US 2017/0028813).
Enomoto et al. shows a vehicle-mounted temperature controller comprising:  a first heat circuit 31 having a heat exchanger 13 for a heat generating device exchanging heat with the heat generating device and having a first heat exchanger 14, and configured so a first heat medium is circulated through them; a second heat circuit 32 having a heat medium flow path 92 of an internal combustion engine (see Fig. 23) and having a second heat exchanger 15, and configured so that a second heat medium is circulated through them; and a refrigeration circuit 21 having the first heat exchanger 14 making a refrigerant absorb heat from the first medium to make the refrigerant evaporate and the second heat exchanger 15 making the refrigerant discharge heat to the second medium to make the refrigerant condense, and configured to realize a refrigeration cycle by the refrigerant being circulated through them [0069-0071], wherein the second heat circuit further has a circulation mode control device 18 controlling a mode of circulation of the second medium in the second heat circuit, and the circulation mode control device performs stopping control for controlling the circulation mode so that the second heat medium raised in temperature by absorbing heat from the refrigerant at the second heat .
Allowable Subject Matter
4.	Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Yamanaka et al. and Enomoto et al. (US 20160339767) are pertinent to the Applicant’s invention.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763